Citation Nr: 1619266	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-28 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1964 to December 1966, to include service in Vietnam.  The Veteran died in March 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran's death certificate lists as the cause of death Adult Respiratory Distress Syndrome (ARDS), due to or as a consequence of pneumonia, due to or as a consequence of adenocarcinoma.  

The appellant alleges that her husband's death is related to his exposure to herbicides in Vietnam.  As the Veteran's in-country service in Vietnam is established, so too is his presumptive exposure to herbicides.  38 C.F.R. § 3.307.  The appellant argues that adenocarcinoma developed as a result of his herbicide exposure.  Adenocarcinoma is not a listed presumptively service-connected condition for herbicide-exposed Veterans under 38 C.F.R. § 3.309(e).  The appellant has presented no competent evidence relating adenocarcinoma to herbicides.  

Effective August 31, 2010, however, ischemic heart disease, which by regulation includes old myocardial infarction and coronary artery bypass graft surgery (CABG), was added to the list of presumptive conditions for those exposed to herbicides.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202 -53216 (August 31, 2010).  The private medical records supplied thus far in connection with the appellant's claim indicate that the Veteran suffered a heart attack in June 1999, and at some later point underwent CABG.  In December 2010 correspondence, the appellant argued that VA must consider ischemic heart disease as a potential service-connected cause of the Veteran's death.

The Board remanded this case in June 2014 to secure medical releases from the appellant, obtain potentially relevant medical records, and obtain a medical advisory opinion regarding the role, if any, ischemic heart disease may have played in the Veteran's death.  Review of the file (including the paper file, Veterans Benefits Management System (VBMS), and Virtual VA record) reflects that the records sought on remand have not been associated with the file.  Notably, the VBMS record indicates that the Board's June 2014 remand order was returned as undeliverable mail later in June 2014.  The VBMS record also reflects that VA's request for authorization to release the sought medical records was returned as undeliverable mail in July 2014.  Additionally, the paper file reflects that two Board notification letters were returned as undeliverable in August 2014.  Notably, the more recent piece of returned mail contains a yellow U.S. Postal sticker with an updated forwarding address.  

Based on the returned mail in the record, the Board finds that a remand is necessary to ensure compliance with the Board's previous remand directive.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the medical records sought on remand in June 2014 may be relevant to the appellant's claim and should be obtained on remand.  

A July 2014 medical opinion is associated with the file.  The physician opined it was less likely than not that the Veteran's cause of death is related to herbicide exposure and/or his 1999 heart attack.  The examiner opined that the Veteran's cause of death is at least as likely as not related to residuals from terminal end-stage renal carcinoma.  

In April 2016, the Veteran's representative submitted argument and identified a February 26, 2007, clinical record which notes the Veteran's past medical history; "diabetic kyllosis" is listed among several other conditions and diagnoses.  The representative also submitted a medical journal article which indicates that there may be an association between diabetes and renal cell carcinoma.  

Review of the file, particularly the medical records supplied thus far, does not reflect diagnosis of, or treatment for, diabetes.  The July 2014 medical advisory opinion did not consider diabetes or the medical literature submitted in April 2016.  However, the Board notes that Type 2 diabetes is listed as a presumptively service-connected condition for herbicide-exposed Veterans under 38 C.F.R. § 3.309(e).  If the medical evidence obtained on remand reflects that the Veteran was diagnosed with diabetes, an advisory medical opinion may be necessary to determine if his renal cell carcinoma was related to his diabetes.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and/or her representative to verify her current mailing address.

2.  Once the appellant's address has been verified, request updated, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. S. Sinnathamby (June 1999 to 2007), the Camden Clark Hospital (June 1999), and any other private care provider, regarding treatment of the Veteran for any and all heart conditions and diabetes. 

Upon receipt of such releases, VA must take appropriate action to contact the identified providers and request complete treatment records.  If, any private records sought are not received pursuant to the AOJ's request, the appellant and her representative should be so notified, advised that ultimately it is the appellant's responsibility to ensure that private records are received, and afforded opportunity to respond/submit such records.

3.  Thereafter, deliver the claims file to an appropriate physician for review.  The provider must review the Veteran's entire record (paper and digital), to include this remand order, the February 26, 2007, clinical record which reflects a past history of "diabetic kyllosis," the July 2014 medical advisory opinion, and the medical journal article submitted in April 2016 by the appellant's representative concerning a possible association between diabetes and renal cell carcinoma.  The physician must then respond to the following:

(a) Does the clinical evidence reflect that the Veteran was ever diagnosed with type 2 diabetes?  

(b) If yes, in consideration of the medical journal article received in April 2016 concerning a possible association between diabetes and renal cell carcinoma, is it as least as likely as not (50 percent probability or greater) that the Veteran's renal cell carcinoma was either caused by, or aggravated by, the Veteran's diabetes?  (The term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.) 

The examiner must explain the rationale for all opinions.

4.  Thereafter, the AOJ should undertake any other development it determines to be warranted based upon the expanded record.  The AOJ should then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative the opportunity to response, and then return the case to the Board.













								(Continued on next page)
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




